DETAILED ACTION
This action is responsive to the Applicant’s response filed 10/06/21.
As indicated in Applicant’s response, claims 21, 28, 35 have been amended and claims 27, 34 cancelled.  Claims 21-26, 28-33, and 35-39 are pending in the office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 21, 28, 35 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting (ODP) as being unpatentable over claims 1, 8 of U.S. Patent No. 10,394,627 (hereinafter ‘627).
 Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following observations. Following are but a few examples as to how the certain claims from the instant invention and from the above copending application are conflicting with each other.
Instant claim 21					‘627 claim 1
A computer-implemented method comprising: providing a front-end binding framework having a data controller that interacts with a user interface of a user device to 


providing a back-end binding framework with a data model controller  that manages a data model, the front-end binding framework and the back-end binding framework being different types of frameworks;  
implementing, via a bridge controller, asynchronous two-way binding for the bindable property or method between the data controller of the front-end binding framework and the back- end binding framework to update the bindable property or method in the data model when data changes at the user interface and to update the view on the user device after data changes at the data model 
implementing, via a bridge controller, asynchronous two-way binding for the bindable property or method between the data controller of the front-end binding framework and the back-end binding framework to update the bindable property or method in the data model when data changes at the user interface and to update the view on the user device when data changes at the data model,
wherein the providing a front-end binding framework operation, the providing a back-end framework operation and the implementing operation performed through the user interface of the user device;
wherein the providing a front-end binding framework operation, the providing a back-end framework operation and the implementing operation are performed on a user device;  
‘627 generating a request object corresponding to the data model for a binding request in the front-end binding framework; and invoking a callback associated with the request object to update the view of the user interface with data from the corresponding model via a bridge response 1n response to the binding request.
generating a request object corresponding to the data model for a binding request in the front-end binding framework;  invoking a callback associated with the request object to update the view of the user interface with data from the corresponding model via a bridge response in response to the binding request.


‘627 claim 1 does not recite two-way binding to update the bindable property or method in the data model when data changes at the user interface (when data changes at the inteface) initiated in response to” operations performed through the user device; 
But ‘627 claim 1 recites interactive nature of binding framework (and controller therein) in the sense that it interacts with a user interface of user device to manage a bindable property, and provision of front-end binding operation and back-end binding operations are performed by the user device (*) hence initiaves of user in terms of trigger and command would render obvious any action request initiated by the user such as to update to a property as part of the model data binding.
Hence, it would have been obvious at the time the invention was made for one skill in the art to implement the two-way binding in ‘627 so that provision thereof would include framework capabiliity to respond to or fulfill an action request by the user as set forth above - see (*) - to carry out user desired action associated with interactive nature of operations (update a model property, as operation initiated in response to user device) provided with the two-way binding framework because inability to respond to a user request would defeat a purpose of a framework that is designed to provide users with capability to trigger actions via its user interface.
Therefore instant claim 21 would be deemed an obvious variant to the subject matter of ‘627 claim 1.
Instant claim 28				‘627 claim 8
A computer system for providing asynchronous two-way binding between a user interface of a user device and a data model which are implemented on different frameworks, the computer system comprising: a memory; and one or processors which implement: a data controller to provide a front-end binding framework that interacts with a user interface of a user device to manage a bindable property or method for a view on the user device;
A computer system for providing asynchronous two-way binding between a user interface of a user device and a data model which are implemented on different frameworks, the computer system comprising: a memory;  and one or processors which implement: a data controller to provide a front-end binding framework that interacts with a user interface of a user device to manage a bindable property or method for a view on the user device;
a data model controller to provide a back-end binding framework that manages a data model, the front-end binding framework and the back-end binding framework being different types of frameworks;
a data model controller to provide a back-end binding framework that manages a data model, the front-end binding framework and the back-end binding framework being different types of frameworks; and
a bridge controller to implement asynchronous two-way binding for the bindable property or method between the data controller of the front-end binding framework and the back-end binding framework to update the bindable property or method in the data model after data changes at the user interface and to update the view on the user device after data changes at the data model and (by virtue of obviousness from above) in response to an action request for the bindable property or method 
a bridge controller to implement asynchronous two-way binding for the bindable property or method between the data controller of the front-end binding framework and the back-end binding framework to update the bindable property or method in the data model when data changes at the user interface and to update the view on the user device when data changes at the data model,
wherein the data controller, the data model controller and the bridge controller are implemented on the user interface and initiated in response to (see obviousness from above) an operation performed through the user interface of the user device; the data controller configured to generate a request object corresponding to the data model for a binding request in the front-end binding framework;
wherein the data controller, the data model controller and the bridge controller are implemented on a user device that includes the memory and the processor;  the data controller configured to generate a request object corresponding to the data model for a binding request in the front-end binding framework;
the bridge controller configured to invoke a callback associated with the request object to update the view of the user interface with data from the corresponding model via a bridge response in response to the binding request.
the bridge controller configured to invoke a callback associated with the request object to update the view of the user interface with data from the corresponding model via a bridge response in response to the binding request.


	
	Hence, instant claim 28 is deemed an obvious variant to the language of ‘627 claim 8
	Instant claim 35 recites the same steps as instant claim 1, hence would be deemed an
obvious variant to the subject matter of ‘627 claim 1, as set forth with the ODP rejection of claim 1 from above.
	Dependent claims 22-26, 29-33, 36-39 of the instant application are also considered
unpatentable for being dependent upon a rejected base claim.
Response to Arguments
Applicant's arguments filed 10/06/2021 have been fully considered but they are moot in light of the new grounds of rejection which have been necessitated by the Amendments.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
November 06, 2021